01/20/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 20-0574

IN THE MATTER OF

G.C. and A.C.,

      Youths in Need of Care


         ORDER GRANTING MOTION TO CONSOLIDATE


      Upon consideration of Appellant Mother C.V.’s Motion to

Consolidate and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. DA 20-0574 and DA 20-0575 are hereby

consolidated under Cause No. DA 20-0574 and henceforth captioned In the

Matter of G.C. and A.C., Youths in Need of Care.




                                                                  Electronically signed by:
                                                                    ORDERBeth Baker
                                                             Justice, Montana Supreme Court
                                                                      January 20 2021